DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/18/2020 and the IDS filed 03/18/2020.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 8-16, drawn to a granular activated carbon.
Group II, claim 7, drawn to the method for manufacturing the granular activated carbon.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a granular activated carbon comprising a plurality of granule-shaped activated carbons and a binder for binding the plurality of granule-shaped activated carbons wherein the binder comprises net-like fibers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamatoyo Sangyo KK (JP 2008-086865 A).  Yamatoyo teaches a granular activated carbon comprising a plurality of granule-shaped activated carbons and a binder for binding the plurality of granule-shaped activated carbons wherein the binder comprises net-like fibers (Yamatoyo, abstract, [0026], [0030]).

During a telephone conversation with Meredith Stradley on 02/25/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6 and 8-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Claims 1-16 are pending.  Claims 1-6 and 8-16 are being examined.  Claim 7 is withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamatoyo Sangyo KK (JP 2008-086865 A).
Considering claim 1
Considering claim 2, Yamatoyo teaches mixing particulate or powdered adsorbent (i.e., activated carbon), fibers, and water; as a result of the mixing and stirring, the fibers are defibrated and entangles and the particulate or powder adsorbent is also sufficiently mixed; the water in the mixture is evaporated so that the particulate or powdered adsorbent adheres and the adsorbent is bound and held by the fibers (Yamatoyo, [0040], [0042]-[0043]).
Thus, it would be expected that the fibers of Yamatoyo are bound by being entangled with the granule-shaped activated carbons on a surface of the granular activated carbon and inside the granular activated carbon.
Considering claims 4 and 12, Yamatoyo teaches the fibers are fibril fibers by teaching that natural cellulose fiber (Yamatoyo, [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamatoyo Sangyo KK (JP 2008-086865 A).
Considering claims 1 and 8, Yamatoyo teaches a granular activated carbon comprising a plurality of granule-shaped activated carbons and a binder for binding the 
Yamatoyo teaches examples of the fibers that can be used include pulp, various natural fibers such as cellulose fibers, and chemical fibers (Yamatoyo, [0030]).  The selection of a known material based on its suitability for its intended use is prima facie obvious.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Selection of natural cellulose fiber as the fiber in Yamatoyo’s filter results in the fibers being net-like fibers and/or only net-like fibers.
Considering claim 2, Yamatoyo teaches mixing particulate or powdered adsorbent (i.e., activated carbon), fibers, and water; as a result of the mixing and stirring, the fibers are defibrated and entangles and the particulate or powder adsorbent is also sufficiently mixed; the water in the mixture is evaporated so that the particulate or powdered adsorbent adheres and the adsorbent is bound and held by the fibers (Yamatoyo, [0040], [0042]-[0043]).
Thus, it would be expected that the fibers of Yamatoyo are bound by being entangled with the granule-shaped activated carbons on a surface of the granular activated carbon and inside the granular activated carbon.
Considering claims 3 and 15, Yamatoyo does not explicitly teach the fibers are contained in the granular activated carbon by 1 volume% to 5 volume%.
However, Yamatoyo teaches an average diameter of the fibers is about 0.1 to 20 µm and the adsorbent (granule-shaped activated carbon) has an average particle size 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, to vary the amount of fibers contained in the granulated activated carbon including to the claimed range of 1 volume% to 5 volume% and 1 volume% to 3 volume%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired particle size for the granulation filter with desired efficiency with a reasonable expectation of success.
Considering claims 4 and 12
Selection of natural cellulose fiber as the fiber in Yamatoyo’s filter results in the fibers being fibril fibers.
Considering claims 5 and 12, applicant in paragraph [0033] of instant specification defines a fiber with a fiber diameter of less than the microsize is referred to as nanofiber.
Yamatoyo teaches the average diameter of the fibers is about 0.1 to 20 µm (Yamatoyo, [0032]).  The range taught by Yamatoyo includes diameters less than a microsize and would thus, include nanofibers.  A prima facie case of obviousness exists because the claimed range overlaps the range taught by Yamatoyo (see MPEP §2144.05(I)). 
Considering claim 6 and 10-11, Yamatoyo teaches the adsorbent (granule-shaped activated carbon) has an average particle size of about 5 to 500 µm (Yamatoyo, [0032] and [0029]).  A prima facie case of obviousness exists because the claimed ranges of 40 µm or less, 15 µm or less, and 10 µm or less overlap the range taught by Yamatoyo (see MPEP §2144.05(I)).
Considering claim 9,  Yamatoyo teaches when pulp (i.e. natural fiber) is combined with a chemical fiber such as polyvinyl alcohol (i.e., water-soluble) among others, filter strength and moldability can be improved (Yamatoyo, [0030]-[0031]).
Therefore, it would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to further include an additional binder selected from the group consisting of a water-soluble binder and a heat-welding binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, 
Considering claim 13-14, Yamatoyo teaches an average diameter of the fibers is about 0.1 to 20 µm and the adsorbent (granule-shaped activated carbon) has an average particle size of about 5 to 500 µm (Yamatoyo, [0032] and [0029]).  Thus, Yamatoyo teaches a ratio of fiber diameter to the granule-shaped activated carbon diameter is 0.0002 to 4.  A prima facie case of obviousness exists because the claimed range of 0.0009-0.625 and 0.0294-0.2273 overlaps the range taught by Yamatoyo (see MPEP §2144.05(I)). 
Considering claim 16, Yamatoyo teaches a particle size of a granulation filter in which fibers held by adsorbing an adsorbent are entangled in a particle shape (i.e., granular activated carbon) is 0.3 to 20 mm (Yamatoyo, claim 3).  Yamatoyo also teaches that a particulate or activated carbon having a smaller particle diameter has a larger adsorption area and thus exhibits high deodorization efficiency (Yamatoyo, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the central granule diameter of the granular activated carbon including to within the claimed range of 60-100 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired adsorption area and deodorization efficiency with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.